IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
Vv. 17-CR-190-A
G. STEVEN PIGEON,

Defendant.

 

SUPERSEDING INFORMATION
(Title 18, United States Code, Section 371)

COUNT 1
The United States Attorney Charges That:

1. From on or about January 31, 2014, until in or about December 2014, in the
Western District of New York, and elsewhere, the defendant, G. STEVEN PIGEON, did
knowingly, willfully, and unlawfully combine, conspire, confederate, and agree with Person
A, a foreign national, a person known to the United States Attorney, and others, willfully to
cause a donation of $25,000 or more to be made, directly and indirectly, from a foreign
national to the campaign of Public Official A, a person known to the United States Attorney,
in connection with a state election, in violation of Title 52, United States Code, Sections

30121 and 30109(d)(1)(A)(i).

Purposes of the Conspiracy
2. It was a purpose of the conspiracy for PIGEON to enrich himself by facilitating
Person A’s donation to Public Official A’s campaign in order to generate more business from

Person A.
3. It was also a purpose of the conspiracy for Person A to seek to influence Public
Official A to support legislation that would benefit Company A by allowing it to expand its

online gambling business.

The Manner and Means
4. The conspiracy was carried out through the following manner and means,
among others:
a. PIGEON and Person A agreed for Person A to donate to Public Official
A’s campaign knowing that it was illegal for a foreign national to donate to a campaign for
elected office in the United States. PIGEON passed on details from the campaign to Person
A to facilitate Person A’s donation. When Person A’s initial payments to the campaign were
rejected, PIGEON advised Person A of alternative methods to make the donation. Person A
and PIGEON eventually agreed to use Person B, a person known to the United States
Attorney, to make the donation on Person A’s behalf. Person A agreed to reimburse Person
B to ensure that the donation was made.
b. PIGEON and Person A discussed the donation over the telephone and

in text messages and e-mails.

Overt Acts
5. In furtherance of the conspiracy, and to effect its objects and purposes,
defendant PIGEON and others committed the following overt acts, among others, in the

Western District of New York, and elsewhere:
6. On January 31, 2014, PIGEON forwarded Person A an invitation to an
upcoming, February 26, 2014, campaign event for Public Official A at a cost of $25,000 per
couple. Person A agreed to donate $25,000 for the event. On February 1, 2014, PIGEON e-
mailed the finance director and managing director of the campaign and stated:

Please put me down for 25...
The 25 is different client from Montreal but has American company in Long Island.

7. On February 5, 2014, Person A texted PIGEON:

Send me info for feb 26 dinner, need details where I wire etc.

8. On February 11, 2014, PIGEON emailed the finance director and stated:

Need wiring info

9. After receiving the wiring detail from the finance director of the campaign,
PIGEON forwarded the information to Person.A and wrote:
[Person A] here is the wiring info
Please let me know when it goes out
Event two weeks from tomorrow 26th of this month

10. Person A responded:

Sounds good is it +1? Want to know if I bring [Person C]?

11. PIGEON replied:

Me and u. But I can push if need be
12. On February 12, 2014, Person A forwarded the e-mail with the wiring
instructions to his executive assistant and the chief financial officer at Company A:
[Person D] pls see email below and make sure it is in my calendar to be in NYC.
As well [Person C], I will be making a donation ;) of 25k USD.
13. OnFebruary 13, 2014, after receiving an inquiry from the managing director of
the campaign about the status of the donation from Company A, PIGEON forwarded the
inquiry to Person A and stated:

Let me know when you do it.

14. The same day, Person A had a $25,000 wire sent to the campaign from

Company A.

15. Person A then responded to PIGEON and copied his chief financial officer:

[Person C], pls send a copy of the wire conf of 25k to Steve.

16. PIGEON replied:
The money should not go to me

It needs to be wired to [Public Official A’s] campaign
Let’s discuss

17. Person A responded:

It is. It is being sent to the wire info you sent for the campaign
18. © During his e-mail exchange with Person A, PIGEON received an e-mail from
the managing director of the campaign informing him that the wire from Person A had been
sent from a corporation and thus, the campaign could not accept it. PIGEON e-mailed Person
A:

Oh. Just sent u the email
Can’t be corporate must be LLC

Or personal under state law
I told him I would get hold of u

19. The following day, February 14, 2014, Person A emailed PIGEON stating:

Steve, I sent the wire personally this time.

20. Person A then forwarded the initial campaign invitation to Person B and stated:

Lets discuss I need to you to send 25usd

21. Person B responded:

Of course. Need me to attend?

22.  Thesame day, PIGEON received an e-mail from the managing director of the
campaign inquiring as to whether Person A was an American citizen. PIGEON e-mailed

Person A and stated:

Needs to be American citizen or American partnership or LLC

23. Person A responded:

Wow! So now I’ve wired twice and it will be returned? Ok
24, PIGEON replied:

Sorry should have told u Thought u knew must be citizen to give.

25, Person A then called PIGEON.

26. PIGEON and Person A agreed that Person A would make the donation to
Public Official A’s campaign through Person B. PIGEON knew and understood that Person

A would pay for, or reimburse, the donation.

27. PIGEON then e-mailed the managing director of the campaign in response to
the question regarding Person A’s citizenship:
No. They do have a guy at Cadillac Jack who is perm resident and donates yearly
Based in Atlanta
28. PIGEON followed up with another e-mail to the managing director:
Sorry. I told him but he didn’t recall that he can’t do personal
Just a few months ago for stuff I was doing for D Trip
29. The managing director responded:

Let’s talk this weekend

30. On February 16, 2014, PIGEON exchanged seven text messages with, and

placed one call to, a number registered to Public Official A’s campaign.
31. On February 17, 2014, Person A e-mailed PIGEON:

Did you confirm if a permanent resident is fine?

32. On February 21, 2014, Person A e-mailed Person B regarding the $25,000
donation:

[Person B] pls wire 25k as contribution to [Public Official A’s] campaign.

33. | Person B responded that he needed the wiring instructions and Person A replied

and copied the chief financial officer of Company A:

I thought I sent it before. [Person C] pls ask [Person E] to send it to [Person B]

34. On February 23, 2014, Person A again e-mailed Person B regarding the

donation:

Did u wire the 25k?

35. The following morning, February 24, 2014, Person B responded confirming
that he had wired the $25,000 to the campaign that morning. Person A forwarded the
confirmation e-mail to PIGEON, stating:

Fyi on below.

36. Prior to sending the wire, Person B had discussed reimbursement for the
donation with Person A. On February 24, 2014, Person B submitted a request for

reimbursement for the $25,000 donation to Company A.
37. On February 26, 2014, Person A and PIGEON attended the campaign event

held by Public Official A based on the donation that they had orchestrated through Person B.

38. On February 28, 2014, after consulting with an attorney, Person B withdrew

his request for rembursement for the $25,000 donation.

39. On or about December 11, 2014, Person A directed that the $25,000
reimbursement be included in Person B’s end-of-year bonus. On December 11, Person B
received his end-of-year bonus from Company A via wire. The wire included the $25,000
reimbursement. Person B refused the reimbursement and Company A rescinded the original
wire and wired a reduced amount to Person B’s account.

All in violation of Title 18, United States Code, Section 371.

Dated: Buffalo, New York, October 9, 2018.

  

 

 

JAMES P. KENNEDY, JR. ANNALOU TIROL

United yam Attorney . Acting Chief

PAUL E. BONANNO SOHN D. KELLER

Assistant United States Attorney < Deputy Chief

United States Attorney's Office United States Department of Justice
138 Delaware Avenue Public Integrity Section

Buffalo, New York 14202 1400 New York Ave. NW, Ste. 12000
716-843-5973 Washington, DC 20005
Paul.Bonanno@usdoj.gov John. Kelly@usdoj.gov
